DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/02/2022, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wangler, Niclass and Curatu.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires a scanning mirror directing pulse signals along a direction that is parallel to the rotatable polygon axis of rotation. Since the function of the instant scanning mirror is to direct light toward/to the rotatably polygon, it is unclear how this function is achieved when the direction of pulse transmission is parallel to the axis of rotation of the polygon. In the arrangement as claimed, the pulses and the polygon would not intersect. For purposes of examination, this limitation will be interpreted such that the direction of the pulses and the polygon rotation axis allow for the pulse to impinge on the polygon as set forth in independent claim 1.
Claim 7 sets forth that the first plurality of pulses have a higher repetition rate than the second plurality of pulses. This limitation appears to go against known properties of power output with pulse transit time. That is to say, independent claim 1 sets forth that the first plurality of pulses have higher power than the second plurality of pulses. It is known that higher power is inversely proportional to pulse repetition rate, so it follows that the first plurality of pulses would inherently have a slower pulse repetition rate than the second set of pulses due to the power levels set forth in claim 1. Therefore it is unclear how the claimed pulse repetition rates of claim 7, with respect to the power levels of claim 1, are achieved, since the parameters placed on claim 7 defy what is known in the art. For purposes of examination, the limitation will be interpreted as one of the plurality of pulses having a higher pulse repetition rate than the other.
Claim 8 introduces that the pulses are scanned by the polygon in a “vertical direction” but the claim does not provide a point of reference from which a vertical direction can be ascertained. That is to say, the direction is vertical with respect to what? For purposes of examination, the limitation will be interpreted as being vertical with respect to the ground.
Claim 12 recites the term “components” which is unclear as to what this refers. For purposes of examination, the limitation will be interpreted as any optical or electrical system component, such as the shared polygon 302, and/or shared window 620, shared range counter 416, and/or shared signal processor(s) 502/504 of Wangler fig. 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 does not introduce any further limiting subject matter than that which is already set forth in independent claim 1. The addition of requiring that a set of high power pulse signals also has a slower repetition rate than a low power set of pulse signals is an inherent feature that already exists within the subject matter of claim 1, in that pulse repetition rate is known to be inversely proportional to distance (of pulse transit time). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12-16, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5793491) in view of Niclass (US 2017/0176579).
1: Wangler teaches a light detection and ranging (LiDAR) system [at least abstract “pulsed laser range imaging technology”] comprising: 
a rotatable polygon having a plurality of reflective sides including a first reflective side [fig. 3, any of facets on polygon 302]; 
a first light source configured to guide a first pulse signal of a first plurality of pulse signals to the first reflective side of the rotatable polygon, the first pulse signal having a first incident angle on the first reflective side and having a first wavelength [fig. 3, one of transmitter 200 emitting light having an angle of incidence on a reflective facet of the polygon (col 7, line 15-19), and first 904 nm wavelength (col 6, line 22-25)]; and 
a second light source configured to guide a second pulse signal of a second plurality of pulse signals to the first reflective side of the rotatable polygon, the second pulse signal having a second incident angle on the first reflective side and having a second wavelength [fig. 3, the other of transmitter 200 emitting light having an angle of incidence (col 7, line 15-19) that impinges on the same reflective facets as the other of the laser diodes, and has a second 904 nm wavelength].
Wangler explicitly lacks, but Niclass teaches wherein the first signal of the first plurality of signals has a higher power than the second signal of the second plurality of signals [0086-87 teaches two laser light sources, one emitting at a high power level and one emitting at a low power level], and the scanner is configured to scan a first range with the first pulse signal, and scan a second range with the second pulse signal, the first range being longer than the second range [the high power level emission is used to scan in a long-range mode and the low power level emission is used to scan in a short-range mode].
It would be obvious to modify the teaching of Wangler to include the high and low power scanning of Niclass, because the physics of emitting a high power light into an environment inherently yields measurement of longer distances and emitting a low power light into an environment inherently yields measurement of only shorter distances. Such a configuration in the lidar art allows for power consumption to be reduced, employing high power scanning only when necessary or desired.

2: Wangler teaches mirrors 305 a directing emitted light. While Wangler does not explicitly teach a singular scanning mirror, Wangler teaches two scanning mirrors 305, each associated with a laser diode 202. A person of ordinary skill in the art would find obvious that the number of scanning mirrors would not functionally affect the intended purpose of the system of Wangler. The use of a single scanning mirror as an alternative configuration to the two scanning mirrors employed in Wangler would serve to reduce the number of system components and create a more compact system design.

3: Wangler teaches the first direction is parallel to an axis of rotation for the rotatable polygon [as illustrated in fig. 3].

4: Wangler teaches a scan area associated with the first plurality of pulses is different than a scan area associated with the second plurality of pulses [col 6, line 23-28 wherein each of the plurality of pulses cover a different 30 degree field of view].

5: Wangler teaches a scan area associated with the first plurality of pulses does not overlap with a scan area associated with the second plurality of pulses [col 6, line 23-28 wherein each of the plurality of pulses cover a different 30 degree field of view].

7: Wangler explicitly lacks, but Niclass teaches that a plurality of pulses have a higher repetition rate than another plurality of pulses [0086-87 teaches two laser light sources, one emitting at a high power level and one emitting at a low power level; further, higher power is known in the art to correspond to slower repetition rate, since high power laser are employed to transmit light over long distances, which in turn causes a longer time of flight. Pulse repetition rate is known to be inversely proportional to the distance light travels.].

8: Wangler teaches the rotatable polygon is configured to scan the first plurality of pulses and the second plurality of pulses in a vertical direction [for example, fig. 6-7].

9: Wangler does not explicitly teach a third light source, however, the intended purpose of the system of Wangler would still be fulfilled with a different number of light sources, such as adding or subtracting a light source, due to a need or desire to increase or decrease the size of the system, for instance. It would have been obvious to one of ordinary skill in the art to include an additional light source, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

12: Wangler teaches the first light source and the second light source share one or more components [fig. 3, one or more of polygon 302, window 620, range counter 416, shared signal processor(s) 502/504].

13: Wangler teaches the first light source and the second light source light sources [fig. 3, laser diodes 202].

14: Wangler teaches the first and second incident angles are different [since the angle of incidence for each of the first and second plurality of pulses changes based on rotation of the facets, it follows that at times the incidence angles will be same and at other times the incidence angles will be different]. 

15: Wangler teaches the first and second incident angles are the same [since the angle of incidence for each of the first and second plurality of pulses changes based on rotation of the facets, it follows that at times the incidence angles will be same and at other times the incidence angles will be different].

16: Wangler teaches the first and second wavelengths are the same [col 6, line 23-25, 904 nm].

30: Wangler explicitly lacks, but Niclass teaches the first plurality of pulse signals has a higher power and slower repetition rate than the second plurality of pulse signals, the rotatable polygon being configured to scan the first range with the first plurality of pulse signals and scan the second range with the second plurality of pulse signals [0086-87 teaches two laser light sources, one emitting at a high power level and one emitting at a low power level; further, higher power is known in the art to correspond to slower repetition rate, since high power laser are employed to transmit light over long distances, which in turn causes a longer time of flight. Pulse repetition rate is known to be inversely proportional to the distance light travels.].

32: Wangler teaches a light detection and ranging (LiDAR) system [at least abstract “pulsed laser range imaging technology”] comprising: 
a mirror configured to scan a first plurality of pulse signals and a second plurality of pulse signals along a first direction [fig. 3, one of mirrors 305]; 
a rotatable polygon having a plurality of reflective sides including a first reflective side [fig. 3, polygon mirror 302 comprising reflective facets]; 
a first light source configured to guide a first pulse signal of the first plurality of pulse signals to the first reflective side of the rotatable polygon via the mirror, the first pulse signal having a first incident angle on the first reflective side and having a first wavelength [fig. 3, one of transmitter 200 emitting light that is directed onto polygon mirror 302 by mirror 305, having an angle of incidence on a reflective facet of the polygon (col 7, line 15-19), and first 904 nm wavelength (col 6, line 22-25)]; and 
a second light source configured to guide a second pulse signal of the second plurality of pulse signals to the first reflective side of the rotatable polygon via a mirror, the second pulse signal having a second incident angle on the first reflective side and having a second wavelength [fig. 3, the other of transmitter 200 directing light onto polygon mirror 302 by mirror 305, having an angle of incidence on a reflective facet of the polygon (col 7, line 15-19), and first 904 nm wavelength (col 6, line 22-25)].
While Wangler does not explicitly teach a singular scanning mirror, Wangler teaches two scanning mirrors 305, each associated with a laser diode 202. A person of ordinary skill in the art would find obvious that the number of scanning mirrors would not functionally affect the intended purpose of the system of Wangler. The use of a single scanning mirror as an alternative configuration to the two scanning mirrors employed in Wangler would serve to reduce the number of system components and create a more compact system design.

Claim(s) 10-11, 17, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5793491) in view of Niclass (US 2017/0176579) and further in view of Curatu (US 2018/0284285).
10, 11: Wangler teaches the first and second light sources (from the rejection of claim 1). Wangler explicitly lacks, but Curatu teaches optic fiber connect from a light source to a scanner [fig. 8 illustrates optical fiber connection between light source 300 and scanner 302].
It would be obvious to modify the teaching of Wangler to include the optical fiber connection of Curatu for the purpose of maintaining control over emitted light, such as to mitigate attenuation from emitting light into free space.

17: Wangler explicitly lacks, but Curatu teaches the first and second wavelengths are different [0045 teaches two different wavelengths, each corresponding to a different light source].
It would be obvious to modify the teaching of Wangler to include the two different wavelengths of Curatu for the purpose of identifying from what source pulses originate, to produce accurate reflection (and ultimately measurement) of an object with a particular surface characteristic (such as a reflective coating), etc. 

31: Wangler teaches first and second laser diodes [(fig. 3, laser diodes 202 which are part of transmitters 200)]. 
Wangler explicitly lacks, but Curatu teaches a wavelength tunable light source [0055].
It would be obvious to modify the teaching of Wangler to include the wavelength tunable light source of Curatu for the purpose of producing and selecting two or more wavelengths from a single light source.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645